 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   PEDRO REYES GONZALEZ,                      Case No. ED CV 18-01608 MWF (AFM)
12
                         Plaintiff,
                                                ORDER DISMISSING COMPLAINT
13          v.
                                                WITHOUT PREJUDICE
14   SAN BERNARDINO COUNTY,
15   WEST VALLEY DETENTION
     CENTER,
16
                         Defendant.
17

18

19                                    PROCEEDINGS
20         On July 26, 2018, plaintiff pro se, while a state prisoner confined at the
21   California Correctional Center in Susanville, California, filed a Complaint in this
22   civil rights action pursuant to 42 U.S.C. § 1983 (ECF No. 1). The Complaint was
23   filed in the Eastern District of California but was transferred to this District where
24   venue is proper because the events alleged in the Complaint occurred while plaintiff
25   was held at the West Valley Detention Center (“WVDC”) in San Bernardino County.
26   (ECF No. 4.)
27         Plaintiff filed a request to proceed in forma pauperis, but has failed to file the
28   required certified copy of his institutional trust account statement. Plaintiff also
 1   failed to pay the filing fee as required by the Court’s order dated September 28, 2018.
 2   (ECF Nos. 2, 9.)
 3         The Court screened the Complaint prior to ordering service for purposes of
 4   determining whether the action is frivolous or malicious; or fails to state a claim on
 5   which relief may be granted; or seeks monetary relief against a defendant who is
 6   immune from such relief. See 28 U.S.C. §§ 1915(e)(2), 1915A(b); 42 U.S.C.
 7   § 1997e(c)(1). The Complaint named as a defendant only an unidentified deputy
 8   sheriff with the San Bernardino County Sheriff’s Department. (ECF No. 1 at 3.)
 9   Plaintiff seeks monetary damages. (Id. at 5.) On October 23, 2018, the Court found
10   that the Complaint failed to comply with Rule 8 because it failed to state a short and
11   plain statement of each claim that is sufficient to give any defendant fair notice of
12   what plaintiff’s claims are and the grounds upon which they rest. In addition, its
13   allegations – as currently pled − appeared insufficient to state any claim upon which
14   relief may be granted. Accordingly, the Complaint was dismissed with leave to
15   amend, and plaintiff was ordered to file a First Amended Complaint by November 23,
16   2018, remedying the deficiencies discussed in the Order Dismissing Complaint With
17   Leave to Amend (ECF No. 10.). Further, plaintiff was admonished that, if he failed
18   to timely file a First Amended Complaint, or failed to remedy the deficiencies of his
19   Complaint, the Court would recommend that this action be dismissed.
20         The Court’s Order Dismissing Complaint With Leave to Amend, filed
21   October 23, 2018, was returned as undeliverable with the notation “Paroled” “Not @
22   CCC.” On November 5, 2018, the Court received plaintiff’s Request to Proceed
23   Without Prepayment of Filing Fees, dated October 10, 2018, but again missing the
24   required Prisoner Authorization and certified institutional prison trust account
25   statement.
26          Accordingly, on November 28, 2018, the Court issued an Order to Show
27   Cause why this action should not be dismissed without prejudice for failure to
28   prosecute and failure to inform the Court of his change of address. The Order to

                                               2
 1   Show Cause was returned as undeliverable on December 11, 2018 with the notation
 2   “Paroled” “Not @ CCC.” A review of the docket reveals that plaintiff has not
 3   provided the Court with a change of address.
 4         It is well-established that a district court may sua sponte dismiss an action
 5   where a plaintiff has failed to comply with a court order and/or unreasonably failed
 6   to prosecute. See Link v. Wabash Railroad Co., 370 U.S. 626, 629-33 (1962); Ferdik
 7   v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir.) (as amended, cert. denied, 506 U.S. 915
 8   (1992). In determining whether to dismiss an action for failure to prosecute or failure
 9   to comply with court orders, a district court must consider several factors, namely
10   (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to
11   manage its docket; (3) the risk of prejudice to the defendant; (4) the public policy
12   favoring disposition of cases on their merits; and (5) the availability of less drastic
13   alternatives.   See In re Eisen, 31 F.3d 1447, 1451 (9th Cir. 1994) (failure to
14   prosecute); Ferdik, 963 F.2d at 1260-61 (failure to comply with court orders).
15   Dismissal is appropriate “where at least four factors support dismissal . . . or where
16   at least three factors ‘strongly’ support dismissal.” Hernandez v. City of El Monte,
17   138 F.3d 393, 399 (9th Cir. 1998) (citations omitted). Here, these factors strongly
18   support dismissal based on plaintiff’s failure to prosecute his case, his failure to keep
19   the Court apprised of his current address as requested by Local Civil Rule 41-6, and
20   his failure to respond to the Order to Show Cause warrant dismissal.
21         The first two factors from Carey – public interest in expeditious resolution of
22   litigation and the need to manage the Court’s docket – weigh in favor of dismissal
23   here. Plaintiff has failed to prosecute this case and failed to comply with the Court’s
24   orders, despite being warned of the consequences and having been granted sufficient
25   time in which to do so. Plaintiff’s conduct hinders the Court’s ability to move this
26   case towards disposition, and indicates that plaintiff does not intend to litigate this
27   action diligently.
28

                                                 3
 1         The third factor – prejudice to defendants – also weighs in favor of dismissal.
 2   A rebuttable presumption of prejudice to defendants arises when a plaintiff
 3   unreasonably delays prosecution of an action. See In re Eisen, 31 F.3d at 1452-53.
 4   Nothing suggests that such a presumption is unwarranted in this case.
 5         The fourth factor – public policy in favor of deciding cases on their merits –
 6   ordinarily weighs against dismissal. However, it is plaintiff’s responsibility to move
 7   towards disposition at a reasonable pace, to comply with the local rules, and to avoid
 8   dilatory and evasive tactics. Morris v. Morgan Stanley, 942 F.2d 648, 652 (9th Cir.
 9   1991). Plaintiff has not discharged this responsibility, despite having been granted
10   sufficient time in which to do so. In these circumstances, the public policy favoring
11   resolution of disputes on the merits does not outweigh plaintiff’s failure to prosecute,
12   failure to comply with court orders and failure to file a First Amended Complaint.
13         The fifth factor – availability of less drastic sanctions – also weighs in favor of
14   dismissal. The Court cannot move the case towards disposition without plaintiff’s
15   compliance with court orders or participation in its litigation. Plaintiff has shown
16   that he is either unwilling or unable to comply with court orders by filing responsive
17   documents.
18         The Court further finds that dismissal is appropriate because Plaintiff has failed
19   to pay the full filing fee or to demonstrate that he is entitled to proceed without
20   prepayment of such fee after having been afforded ample opportunity to do so.
21         IT THEREFORE IS ORDERED that this action is dismissed without prejudice
22   and that Judgment be entered accordingly.
23

24   DATED: February 27, 2019
25
                                             ____________________________________
26                                                 MICHAEL W. FITZGERALD
27                                             UNITED STATES DISTRICT JUDGE

28

                                                4
